Citation Nr: 0205878	
Decision Date: 06/05/02    Archive Date: 06/13/02

DOCKET NO.  96-46 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.  Entitlement to service connection for a low back 
disability, to include degenerative arthritis.

2.  Entitlement to service connection for a kidney 
disability.  


REPRESENTATION

Appellant represented by:	Peter J. Meadows, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, spouse and friend.



ATTORNEY FOR THE BOARD

John Z. Jones, Counsel


INTRODUCTION

The veteran served on active duty from November 1942 to 
December 1945.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 1996 rating decision of the 
Muskogee, Oklahoma, Department of Veterans Affairs (VA) 
Regional Office (RO) which denied the claims for service 
connection for lumbosacral strain and a kidney disorder.  A 
November 1996 rating action denied entitlement to pension and 
special monthly pension.  The veteran timely appealed both 
rating decisions.  In September 1998, the Board remanded the 
case to the RO for additional development.  During the 
pendency of the appeal, entitlement to special monthly 
pension based on the need for regular aid and attendance was 
granted by the RO in May 1999.  

In a decision dated in March 2001, the Board denied the 
veteran's claims for service connection for a low back 
disability, to include degenerative arthritis, and for a 
kidney disability.  The veteran duly appealed the Board's 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  The Court granted a joint motion for remand 
and to stay further proceedings, and vacated the Board's 
decision in August 2001.  The Court then remanded the case 
for compliance with the instructions contained in the joint 
motion for remand.  A copy of the court order and a copy of 
the joint motion for remand have been filed in the veteran's 
claims folder.  This decision is rendered by the Board in 
response to the joint motion for remand.  



FINDINGS OF FACT

1.  The veteran's low back disability, currently diagnosed as 
degenerative joint disease of the lumbosacral spine, is the 
result of injury incurred in service.  

2.  There is no clinical evidence that the veteran has a 
current left kidney disability.  

3.  There has been demonstration of continuity of kidney area 
pain symptomatology since service which has not been 
clinically dissociated from a right kidney cyst accepted by 
the Court as a kidney disability.


CONCLUSIONS OF LAW

1.  Degenerative joint disease of the lumbosacral spine was 
incurred in active service.  38 U.S.C.A. §§ 1110, 1154, 5107 
(West 1991 & Supp. 2001); 38 C.F.R. §§ 3.102, 3.303, 3.304, 
3.307, 3.309 (2001).

2.  A left kidney disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1154, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309 (2001).

3.  A right kidney cyst was incurred in active service.  
38 U.S.C.A. §§ 1110, 1154, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that recently enacted legislation has 
eliminated the well-grounded claim requirement, has expanded 
the duty of the VA to notify the veteran of, and has enhanced 
its duty to assist a veteran in developing, the information 
and evidence necessary to substantiate a claim.  See Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West Supp. 2001)).  

The Board finds that VA has met its duty to notify and assist 
in the veteran's case.  An August 1997 memorandum in the 
veteran's claims file indicates that numerous attempts have 
been made to obtain his service medical records, but were 
unsuccessful.  In October 1995 and April 1996, respectively, 
the National Personnel Records Center (NPRC) indicated that 
the veteran's service medical records were presumably 
destroyed in a fire at that facility in 1973 and that a 
search for records through the Surgeon General's Office (SGO) 
was negative.  The RO has obtained all identified post-
service treatment records and the veteran has not indicated 
that there are any additional records that could be obtained.  
Pursuant to the Board's September 1998 remand, VA outpatient 
treatment records dated after December 8, 1997, have been 
obtained.  Attempts have been made to obtain records from the 
Social Security Administration (SSA), however, correspondence 
from the SSA received in November 1999 advised that all 
records in its custody regarding the veteran had been 
destroyed in accordance with its document retention policy.  
The Board further notes that the veteran has been provided VA 
examinations in conjunction with his claims.  

The record discloses that rating decisions provided the 
veteran with the reasons and bases for the denial of his 
claims.  The July 1996 statement of the case and the July 
1999 supplemental statement of the case provided the veteran 
with the applicable laws and regulations governing his 
claims.  These notification letters were sent to the 
veteran's latest address of record.  These notifications were 
not returned by the United States Postal Service as 
undeliverable, see Mindenhall v. Brown, 7 Vet. App. 271, 274 
(1994) (citing Ashley v. Derwinski, 2 Vet. App. 62, 64-65 
(1992) (discussing that the presumption of regularity of the 
administrative process applies to notices mailed by the VA)), 
and thus the Board concludes that the veteran has received 
these determinations.

Accordingly, the Board finds that all information and 
evidence have been developed to the extent possible and that 
no prejudice will result to the veteran by the Board's 
consideration of this matter.  See Bernard v. Brown, 4 Vet. 
App. 384, 393-94 (1993).


Factual Background

A photocopy of the veteran's DD 214 indicates that his 
military occupational specialty (MOS) was AAA gun crewman, 
that he served with the 166th AAA Gun Battalion, and that he 
had service in the Southern Philippines and New Guinea.  

In letters dated in 1995, C. I. reported that he served with 
the veteran in the Pacific, and witnessed the veteran become 
ill and taken for surgical treatment of kidney stones to the 
31st Field Hospital in New Guinea.  It was reported that the 
veteran had been in the hospital for about 30 days, and that 
when he returned, complained of severe back pain until he was 
separated.

Correspondence received in December 1995 from T. A. provides 
that her husband and his brother were medical doctors who had 
treated the veteran for back problems for over forty years.  
She stated that she had been a nurse for their office and 
that she had known the veteran for over 40 years.

On VA skin examination in December 1995, the veteran denied 
having any surgery for kidney stones, but gave a history of 
cystoscopic examination with basket removal of three stones 
in World War II.  His only treatment since then has been from 
his local medical doctor who treated him with pills.  He 
thought he passed a kidney stone about two years ago and has 
been asymptomatic since that time.  He did not have a history 
of recurrent urinary tract infections and no history of 
pyelonephritis.  He also reported a long history of non-
radiating low back pain.  He reported a work history of being 
a farmer all of his life and stated he rode a tractor, did 
lifting, bending and so forth and developed recurrent low 
back pain, treated by a chiropractor.  He complained of 
almost chronic pain in the low back as well as arthritic 
symptoms in other peripheral joints.  

Physical examination of the genitourinary system revealed no 
scars in the abdomen or flank area.  Also, he had no CVA 
(costovertebral angle) or suprapubic tenderness.  Physical 
examination of the back revealed some straightening of his 
normal lumbar lordosis.  He had no tenderness to punch over 
the vertebra.  There was no paravertebral muscle spasm or 
tenderness.  There was full range of motion of the 
lumbosacral spine, with complaints only of some rather 
minimal pain with full forward flexion.  X-rays of the low 
back revealed mild intervertebral disc space narrowing at 
virtually all lumbar levels with marked anterior osteophyte 
formation.  The diagnoses were history of renal stones 
asymptomatic and chronic lumbosacral strain, by history, 
intermittently symptomatic.  The examiner opined that there 
was no etiological relationship between the veteran's 
symptoms in his low back and his history of renal stones.  

On VA examination in June 1996, the veteran denied any 
treatment for recurrent kidney stones since World War II.  He 
reported having a long history of low back pain which 
radiated up into the paravertebral muscles in the thoracic 
area.  He did not have any symptoms of any type of chronic 
genitourinary or renal disease.  Findings on physical 
examination of the genitourinary system and low back were 
similar to those in December 1995.  X-rays of the low back 
revealed diffuse disc space narrowing and extensive 
hypertrophic spurring in the lumbar spine.  The diagnoses 
were history of renal and/or ureteral stones and chronic 
lumbosacral strain with degenerative arthritis.  After 
reviewing the veteran's claims file, the examiner opined that 
the veteran's degenerative arthritis was not etiologically 
related to his treatment for renal or ureteral stones in 
World War II.  

VA outpatient treatment records show treatment for low back 
pain from 1996 to 1998.  The back pain was variously noted to 
be located across the kidneys, at the lumbosacral spine, and 
radiating into the shoulders.  Diagnoses of degenerative 
joint disease of the lumbosacral spine were provided.  A 
history of kidney stones was also noted at various times.

During a March 1998 videoconference hearing, the veteran 
testified that he had served with the 166th Anti-Aircraft 
Battalion, Battery B, in the Philippines.  He said that he 
first felt pain due to the kidney stones while on patrol with 
his lieutenant.  The pain was in his groin, back and 
everywhere.  He said that he was medical-evacuated to the 
31st Field Hospital at New Guinea where he stayed for 30 days 
and underwent transurethral stone manipulation for removal of 
the kidney stone.  The veteran indicated that he hurt his 
back lifting ammunition and firing his 90 mm guns.  He said 
that after service the only treatment he received for his 
back was from physicians who had passed away and a Dr. B.  He 
stated that because of his kidney stone, he had stayed on a 
special diet ever since, which precluded milk and cheese.  He 
indicated that his current disability due to kidney stones 
consisted of pain in the area of the kidneys.  See March 1998 
hearing transcript.  

C. I., the veteran's friend who sent correspondence to VA in 
1995, testified that he served in the same battalion as the 
veteran but in a different battery.  He said that the 
experiences of the two batteries were the same.  He said that 
the 31st Field Hospital was the main hospital and that he 
learned that the veteran had been sent there shortly after 
the fact.  The friend stated that both batteries were engaged 
in combat with the Japanese since they fired anti-aircraft 
weapons.  He said that they were once attacked for 21 days 
without being able to go to bed and had fired their anti-
aircraft weapons every three or four hours when the Japanese 
attacked.  The veteran's friend said that there were 10 men 
on each gun crew and that the cartridges for their 90 mm guns 
weighed about 45 pounds.  See March 1998 hearing transcript.  

The veteran's wife testified that she had married the veteran 
about one month before he entered active duty but already had 
known him for two or three years at that point.  She said 
that when he returned home from active duty, he complained of 
back pain and that she would treat it by massaging ointment 
to his back.  She stated that she witnessed him have muscle 
spasms often and that they often occurred after he rode a 
tractor or drove a car for a long distance.  She said that 
the veteran had never complained of back pain before his 
service.  She testified that he wrote her letters every day 
while in service but for a period she did not receive any.  
Then, the veteran wrote and explained that he had been in the 
hospital for treatment of a kidney stone.  She said that she 
did not know if he had ever passed a kidney stone after 
service and did not think that he had ever been treated for 
such after service.  She said that Dr. B. had told the 
veteran to drink a lot of water to flush his kidneys.  See 
March 1998 hearing transcript.  

A July 1998 echogram of the veteran's abdomen revealed a 
simple subserosal cortical cyst from the superior pole of the 
right kidney bosniak grade I; otherwise, normal kidneys, 
bilaterally.  

In a March 2002 statement, Dr. W. J. opined, after reviewing 
the veteran's claims file, that it was as likely as not that 
the back injury the veteran reportedly incurred during active 
service was responsible for the degenerative joint disease of 
his lumbar spine.  

Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  
Additionally, the veteran can be granted service connection 
for certain diseases, including arthritis and calculi of the 
kidney (kidney stones), if the disability becomes manifest to 
a compensable degree within one year after separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 3.307, 3.309(a).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service-connected, unless clearly attributable to 
intercurrent causes.  For the showing of chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  Continuity of symptomatology is required only 
where the condition noted during service is not shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

In each case, where a veteran is seeking service connection 
for any disability, due consideration shall be given to the 
places, types, and circumstances of such veteran's service.  
38 U.S.C.A. § 1154(a).  If a veteran engaged in combat with 
the enemy in active service during a period of war, VA shall 
accept as sufficient proof of service connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service, satisfactory lay or other 
evidence of service incurrence or aggravation if consistent 
with the circumstances, conditions, or hardships of such 
service, notwithstanding the fact that there is no official 
record of such incurrence or aggravation.  38 U.S.C.A. § 
1154(b); 38 C.F.R. § 3.304(d).  Every reasonable doubt shall 
be resolved in the veteran's favor.  Service connection of 
such disease or injury may be rebutted by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b).

A.  Low Back Disability 

Based on the evidence as a whole, including most importantly, 
Dr. W. J.'s March 2002 medical opinion, the Board believes 
that the evidence supports the claim of entitlement to 
service connection for a low back disability.  Dr. J. 
indicated, after reviewing the veteran's claims file, that it 
was as likely as not that the back injury the veteran 
allegedly incurred in service was responsible for his 
degenerative joint disease of the lumbar spine.  Although 
this matter is not free from doubt, the Board is of the 
opinion that Dr. J.'s opinion at the least puts this issue in 
relative equipoise.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet.App. 49 (1990).  As such, with resolution of 
doubt in the veteran's favor, the Board concludes that 
service connection for degenerative joint disease of the 
lumbosacral spine is warranted.  

B.  Kidney Disability 

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for a left kidney 
disability, and in equipoise as to the claim for service 
connection for a right kidney cyst.  There is no post-service 
medical evidence of any current left kidney disability.  The 
December 1995 VA examination only provided a diagnosis of 
history of renal stones, asymptomatic.  The June 1996 VA 
examination found that the veteran had no symptoms of any 
type of chronic genitourinary or renal disease.  During that 
examination, the veteran himself denied having any treatment 
for recurrent kidney stones since World War II.  As such, the 
evidence clearly shows that the veteran does not currently 
suffer from kidney stones or residuals of left kidney stones 
in service.  

A July 1998 echogram reveals a right kidney cyst and the 
veteran has testified under oath as to pain in the kidney 
area since service.  He is competent to describe such 
symptoms.  There has been no clinical dissociation of the 
continuity of complaints of pain in the kidney area from the 
current right kidney cyst.  The Board notes there is no 
evidence that the cyst produces any functional impairment.  
In this regard, the Board notes that the medical evidence is 
negative for, nor has the veteran indicated any treatment 
for, the right kidney cyst.  However, the Court order of 
August 2001 granted a joint motion of record which cited that 
"the record contains competent evidence that the appellant 
has a current...kidney disability."  This constitutes 
acceptance by the VA and the appellant that the right kidney 
cyst constitutes present disability.  The record contains 
testimony under oath of continuity of pain symptomatology in 
the kidney area since service, and there has been no clinical 
dissociation of such reported pain from the current right 
kidney cyst, to include as a residual of right kidney stones.  
Hence, with resolution of doubt in the veteran's favor, 
service connection is warranted for a right kidney cyst.  38 
C.F.R. § 3.102.



ORDER

Entitlement to service connection for degenerative joint 
disease of the lumbar spine is granted.

Entitlement to service connection for a left kidney 
disability is denied.  

Entitlement to service connection for a right kidney cyst is 
granted.  

		
	U. R. POWELL
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

